Case 1:20-cv-00280-SCY-KK Document 1-2 Filed 03/30/20 Page 1 of 38




                             Exhibit A
Case 1:20-cv-00280-SCY-KK Document 1-2 Filed 03/30/20 Page 2 of 38
Case 1:20-cv-00280-SCY-KK Document 1-2 Filed 03/30/20 Page 3 of 38
Case 1:20-cv-00280-SCY-KK Document 1-2 Filed 03/30/20 Page 4 of 38
Case 1:20-cv-00280-SCY-KK Document 1-2 Filed 03/30/20 Page 5 of 38
Case 1:20-cv-00280-SCY-KK Document 1-2 Filed 03/30/20 Page 6 of 38
Case 1:20-cv-00280-SCY-KK Document 1-2 Filed 03/30/20 Page 7 of 38
      Case 1:20-cv-00280-SCY-KK Document 1-2 Filed 03/30/20 Page 8 of 38

                                                                                                 FILED
                                                                         2nd JUDICIAL DISTRICT COURT
                                                                                      Bernalillo County
STATE OF NEW MEXICO                                                                    2/3/2020 4:02 PM
COUNTY OF BERNALILLO                                                                      James A. Noel
SECOND JUDICIAL DISTRICT COURT                                                  CLERK OF THE COURT
                                                                                             Patsy Baca

ERICK LAY,

       Plaintiff,

v.                                                          Cause No. D-202-CV-2019-09820

WALMART, INC.,

       Defendant.

                       ANSWER TO COMPLAINT FOR DAMAGES

       Defendant, incorrectly referred to in the caption of the Complaint as Walmart, Inc. and

properly referred to as Wal-Mart Stores East, L.P. (and hereinafter referred to as “Wal-Mart”), by

and through its undersigned counsel, Answer Plaintiff Erick Lay’s (“Plaintiff”) Complaint for

Personal Injury as follows:

       1.      Defendant lacks specific information with which to admit or deny the allegations

contained in Paragraph 1, and therefore denies the same.

       2.      Defendant lacks specific information with which to admit or deny the allegations

contained in Paragraph 2, and therefore denies the same.

       3.      Defendant Wal-Mart denies the allegation contained in Paragraph 3 of the

Complaint. Defendants further state that Wal-Mart Stores East, L.P. is a Delaware limited

partnership doing business in New Mexico.

       4.      Defendant lacks specific information with which to admit or deny the allegations

contained in Paragraph 4 of the Complaint, and therefore denies the same.

       5.      Defendant lacks specific information with which to admit or deny the allegations

contained in Paragraph 5 of the Complaint, and therefore denies the same.
         Case 1:20-cv-00280-SCY-KK Document 1-2 Filed 03/30/20 Page 9 of 38




         6.     Defendant denies the allegations in Paragraph 6 of the Complaint.

         7.     Defendant denies the allegations in Paragraph 7 of the Complaint.

         8.     Defendant denies the allegations in Paragraph 8 of the Complaint.

         9.     Defendant denies the allegations in Paragraph 9 of the Complaint and all its sub-

parts.

         10.    Defendant denies the allegations in Paragraph 10 of the Complaint.

         11.    Defendant denies the allegations contained in Paragraph 11 of the Complaint.

         12.    Defendants lack specific information with which to admit or deny the allegations

contained in Paragraph 12 of the Complaint, and therefore deny the same

         13.    Defendant denies Plaintiff is entitled to any of the relief requested in the

WHEREFORE paragraph of the Complaint.

         14.    Defendant denies each and every allegation not specifically admitted herein.

                           AFFIRMATIVE AND OTHER DEFENSES

                                          FIRST DEFENSE

         Defendant states that the Complaint should be dismissed to the extent it fails to state a

claim upon which relief can be granted.

                                        SECOND DEFENSE

         As a further, separate, and alternative defense, Defendant states that to the extent that it is

liable for any alleged damage or injury, which Defendants expressly deny, and to the extent the

negligence and fault of persons and entities other than Defendant (whether or not parties to this

action) was a proximate cause of Plaintiff’s alleged injuries and damages, recovery that might

otherwise ensue must either be barred or reduced accordingly under the doctrine of comparative

negligence and fault.



                                                   2
     Case 1:20-cv-00280-SCY-KK Document 1-2 Filed 03/30/20 Page 10 of 38




                                       THIRD DEFENSE

       As a further, separate, and alternative defense, Defendant states that to the extent that

Plaintiff has suffered any damages, which Defendant expressly denies, Plaintiff’s damages should

be barred or reduced to the extent Plaintiff has failed to mitigate the damages.

                                       FOURTH DEFENSE

       As a further, separate, and alternative defense, Defendant states that the damages of which

Plaintiff complains should be barred or reduced to the extent the damages were the proximate

result of an independent intervening cause.

                                        FIFTH DEFENSE

       As a further, separate, and alternative defense, Defendant states that Plaintiff’s claims

should be barred in whole or in part to the extent Plaintiff failed to meet his duty to look out and

exercise reasonable care for his own safety.

                                       SIXTH DEFENSE

       As a further, separate, and alternative defense, Defendant states that upon information and

belief, some or all of the injuries alleged in the Complaint were caused by preexisting medical

conditions or injuries, subsequent medical conditions or injuries, and the natural course of those

conditions of the Plaintiff, by an idiosyncratic reaction, operation of nature, or act of God, for

which Defendant are not responsible.

                                     SEVENTH DEFENSE

       As a further, separate, and alternative defense, Defendant states that Plaintiff’s claims

should be dismissed to the extent they are barred by the applicable statute of limitations.




                                                 3
     Case 1:20-cv-00280-SCY-KK Document 1-2 Filed 03/30/20 Page 11 of 38




                                          EIGHTH DEFENSE

       As a further, separate, and alternative defense, Defendant states that Plaintiff’s claims are

barred in whole or in part because Plaintiff’s damages, if any, were caused by his own acts or

omissions.

       WHEREFORE, having fully answered the Complaint, Defendant respectfully request that

Plaintiff’s Complaint be dismissed with prejudice or, in the alternative, that judgment be entered

in favor of Defendant to recover its costs and for such other further relief as the Court deems just

and proper.

                                      Respectfully submitted,

                                      MODRALL, SPERLING, ROEHL, HARRIS
                                        & SISK, P.A.

                                      By: /s/ Bayard Roberts
                                         Megan T. Muirhead
                                         Bayard Roberts
                                         Post Office Box 2168
                                         500 Fourth Street NW, Suite 1000
                                         Albuquerque, New Mexico 87103-2168
                                         Telephone: 505.848.1800
                                         mmuirhead@modrall.com
                                         bxr@modrall.com

                                      Attorneys for Defendant Wal-Mart Stores East, L.P.




                                                 4
     Case 1:20-cv-00280-SCY-KK Document 1-2 Filed 03/30/20 Page 12 of 38




                              CERTIFICATE OF SERVICE

        WE HEREBY CERTIFY that a true and correct copy of the foregoing pleading was
submitted for e-filing through “Odyssey File & Serve” and e-mailed to the following counsel of
record this 3rd day of February, 2020.

Stacy H. Sutherland
Attorney for Plaintiff
3900 Juan Tabo NE, Ste. 17
Albuquerque, NM 87111
(505) 506-2504
ssutherlandesq@aol.com

MODRALL, SPERLING, ROEHL, HARRIS
  & SISK, P.A.

By: /s/ Bayard Roberts
   Bayard Roberts


Y:\DOX\CLIENT\75301\0560\PLEADING\W3673993.DOCX




                                              5
     Case 1:20-cv-00280-SCY-KK Document 1-2 Filed 03/30/20 Page 13 of 38

                                                                                                   FILED
                                                                           2nd JUDICIAL DISTRICT COURT
                                                                                        Bernalillo County
STATE OF NEW MEXICO                                                                      2/3/2020 4:02 PM
COUNTY OF BERNALILLO                                                                        James A. Noel
SECOND JUDICIAL DISTRICT COURT                                                    CLERK OF THE COURT
                                                                                               Patsy Baca

ERICK LAY,

       Plaintiff,

v.                                                                   No. D-202-CV-2019-09820

WALMART, INC.,

       Defendant.

                                 CERTIFICATE OF SERVICE

       We certify that Defendant Wal-Mart’s First Set of Interrogatories, Requests For

Production and Requests for Admission to Plaintiff were emailed, along with a copy of this

Certificate of Service, to the following counsel of record this 3rd day of February, 2020:

       Stacy H. Sutherland
       Attorney for Plaintiff
       3900 Juan Tabo NE, Ste. 17
       Albuquerque, NM 87111
       (505) 506-2504
       ssutherlandesq@aol.com

                                      Respectfully submitted,

                                      MODRALL, SPERLING, ROEHL, HARRIS
                                        & SISK, P.A.

                                      By: /s/ Bayard Roberts
                                         Megan T. Muirhead
                                         Bayard Roberts
                                         Post Office Box 2168
                                         500 Fourth Street NW, Suite 1000
                                         Albuquerque, New Mexico 87103-2168
                                         Telephone: 505.848.1800
                                         mmuirhead@modrall.com
                                         bxr@modrall.com

                                      Attorneys for Defendant Wal-Mart Stores East, L.P.
     Case 1:20-cv-00280-SCY-KK Document 1-2 Filed 03/30/20 Page 14 of 38




                              CERTIFICATE OF SERVICE

        WE HEREBY CERTIFY that a true and correct copy of the foregoing pleading was
submitted for e-filing through “Odyssey File & Serve” and e-mailed to the following counsel of
record this 3rd day of February, 2020.

Stacy H. Sutherland
Attorney for Plaintiff
3900 Juan Tabo NE, Ste. 17
Albuquerque, NM 87111
(505) 506-2504
ssutherlandesq@aol.com

MODRALL, SPERLING, ROEHL, HARRIS
  & SISK, P.A.

By: /s/ Bayard Roberts
   Bayard Roberts


Y:\dox\client\75301\0560\PLEADING\W3679269.DOCX




                                              2
Case 1:20-cv-00280-SCY-KK Document 1-2 Filed 03/30/20 Page 15 of 38

                                                                            FILED
                                                    2nd JUDICIAL DISTRICT COURT
                                                                 Bernalillo County
                                                                 2/10/2020 3:16 PM
                                                                     James A. Noel
                                                           CLERK OF THE COURT
                                                                  Shellene Romero
Case 1:20-cv-00280-SCY-KK Document 1-2 Filed 03/30/20 Page 16 of 38

                                                                            FILED
                                                    2nd JUDICIAL DISTRICT COURT
                                                                 Bernalillo County
                                                                 3/18/2020 1:18 PM
                                                          CLERK OF THE COURT
                                                            Marissa Marquez
     Case 1:20-cv-00280-SCY-KK Document 1-2 Filed 03/30/20 Page 17 of 38

                                                                                                    FILED
                                                                           2ND JUDICIAL DISTRICT COURT
                                                                                        Bernalillo County
STATE OF NEW MEXICO                                                                   3/23/2020 10:58 AM
COUNTY OF BERNALILLO                                                              CLERK OF THE COURT
SECOND JUDICIAL DISTRICT COURT                                                             Latoya Grayes


ERICK LAY,

       Plaintiff,

v.                                                                   No. D-202-CV-2019-09820

WALMART, INC.,

       Defendant.

                                 CERTIFICATE OF SERVICE

       We certify that Defendant’s Answers and Objections to Plaintiff’s First Set of

Interrogatories to Defendant; Defendant’s Responses and Objections to Plaintiff’s First Request

For Production of Documents to Defendant; Defendant’s Response to Plaintiff’s First Request for

Admissions to Defendant; and Defendant’s Privileged Document Log were emailed, along with a

copy of this Certificate of Service, to the following counsel of record this 23rd day of March, 2020:

       Stacy H. Sutherland
       Attorney for Plaintiff
       ssutherlandesq@aol.com

                                      Respectfully submitted,

                                      MODRALL, SPERLING, ROEHL, HARRIS
                                        & SISK, P.A.

                                      By: /s/ Bayard Roberts
                                         Megan T. Muirhead
                                         Bayard Roberts
                                         Post Office Box 2168
                                         500 Fourth Street NW, Suite 1000
                                         Albuquerque, New Mexico 87103-2168
                                         Telephone: 505.848.1800
                                         mmuirhead@modrall.com
                                         bxr@modrall.com

                                      Attorneys for Defendant Wal-Mart Stores East, L.P.
     Case 1:20-cv-00280-SCY-KK Document 1-2 Filed 03/30/20 Page 18 of 38




                              CERTIFICATE OF SERVICE

        WE HEREBY CERTIFY that a true and correct copy of the foregoing pleading was
submitted for e-filing through “Odyssey File & Serve” and e-mailed to the following counsel of
record this 23rd day of March, 2020.

Stacy H. Sutherland
Attorney for Plaintiff
3900 Juan Tabo NE, Ste. 17
Albuquerque, NM 87111
(505) 506-2504
ssutherlandesq@aol.com

MODRALL, SPERLING, ROEHL, HARRIS
  & SISK, P.A.

By: /s/ Bayard Roberts
   Bayard Roberts


W3715185.DOCX




                                              2
Case 1:20-cv-00280-SCY-KK Document 1-2 Filed 03/30/20 Page 19 of 38

                                                                             FILED
                                                    2ND JUDICIAL DISTRICT COURT
                                                                 Bernalillo County
                                                                 3/23/2020 1:13 PM
                                                           CLERK OF THE COURT
                                                                  Marissa Marquez
Case 1:20-cv-00280-SCY-KK Document 1-2 Filed 03/30/20 Page 20 of 38
Case 1:20-cv-00280-SCY-KK Document 1-2 Filed 03/30/20 Page 21 of 38
Case 1:20-cv-00280-SCY-KK Document 1-2 Filed 03/30/20 Page 22 of 38
Case 1:20-cv-00280-SCY-KK Document 1-2 Filed 03/30/20 Page 23 of 38
Case 1:20-cv-00280-SCY-KK Document 1-2 Filed 03/30/20 Page 24 of 38
Case 1:20-cv-00280-SCY-KK Document 1-2 Filed 03/30/20 Page 25 of 38
Case 1:20-cv-00280-SCY-KK Document 1-2 Filed 03/30/20 Page 26 of 38
Case 1:20-cv-00280-SCY-KK Document 1-2 Filed 03/30/20 Page 27 of 38
Case 1:20-cv-00280-SCY-KK Document 1-2 Filed 03/30/20 Page 28 of 38
Case 1:20-cv-00280-SCY-KK Document 1-2 Filed 03/30/20 Page 29 of 38
     Case 1:20-cv-00280-SCY-KK Document 1-2 Filed 03/30/20 Page 30 of 38

                                                                                                    FILED
                                                                          2ND JUDICIAL DISTRICT COURT
                                                                                        Bernalillo County
STATE OF NEW MEXICO                                                                    3/25/2020 9:37 AM
COUNTY OF BERNALILLO                                                             CLERK OF THE COURT
SECOND JUDICIAL DISTRICT                                                                   Lourdes Perez


ERICK LAY,

               Plaintiff,

v.                                                              Case No.: D-202-CV-2019-09820

WALMART INC.,

               Defendant.

            CONFIDENTIALITY AGREEMENT AND PROTECTIVE ORDER

       To expedite the flow of discovery material, facilitate the prompt resolution of disputes

over confidentiality, adequately protect material entitled to be kept confidential, and ensure that

protection is afforded only to material so entitled, the parties hereby stipulate and agree as

follows:

     1.        Non-Disclosure for Stamped Confidential Documents. Except with the prior

written consent of the party or other person originally designating a document to be stamped as a

confidential document, or as hereinafter provided under this order, no stamped confidential

document may be disclosed to any person.

       A “stamped confidential document” means any document which bears the legend
       (or which shall otherwise have had the legend recorded upon it in a way that
       brings its attention to a reasonable examiner) “CONFIDENTIAL” to signify that
       it contains information believed to be subject to protection under the New Mexico
       Rules of Civil Procedure. For purposes of this Order, the term “document” means
       all written, recorded, or graphic material, whether produced or created by a party
       or another person, whether produced pursuant to subpoena, by agreement, or
       otherwise. Interrogatory answers, responses to requests for admission, deposition
       transcripts and exhibits, pleadings, motions, affidavits, and briefs that quote,
       summarize, or contain materials entitled to protection may be accorded status as a
       stamped confidential document, but to the extent feasible, shall be prepared in
       such a manner that the confidential information is bound separately from that not
       entitled to protection.
     Case 1:20-cv-00280-SCY-KK Document 1-2 Filed 03/30/20 Page 31 of 38




     2.       Permissible Disclosures. The following restrictions and procedures shall apply

to any Confidential Material:

              Confidential Material produced in this litigation and all information contained in

       or derived from such Confidential Material shall not be used by any person for business

       or competitive purposes or for any purpose other than solely for the preparation and trial

       of this action, and appeals therefrom.

              Access to Confidential Material produced in this litigation shall be limited to the

       Qualified Persons listed below, who require access to such Confidential Material to

       perform their duties in this action.

              a. The judge assigned to this case, personnel of the Court, court reporters, video

                  equipment operators at deposition, any special master appointed by the Court,

                  any judge with jurisdiction over this proceeding or any appeal hereof, and any

                  authorized personnel of such appellate court;

              b. Attorneys for Litigants, including in-house counsel, and their paralegals and

                  support staff;

              c. The Litigants, employees of Litigants that are corporations, partners, or other

                  entities, or employees of other entities retained by Litigants, or the parent or

                  legal guardian of Litigants, who are responsible for assisting counsel in the

                  conduct of this action;

              d. Employees of other entities retained by the Litigants, who are responsible for

                  assisting counsel in the conduct of this action;

              e. Experts or consultants and their staff who are employed or retained to assist

                  counsel in this action or designated as trial witnesses;



                                                2
      Case 1:20-cv-00280-SCY-KK Document 1-2 Filed 03/30/20 Page 32 of 38




               f. Deponents, their counsel, videographers and court reporters during the course

                    of depositions taken in this action;

               g. Trial witnesses;

               h. Third-party mediators selected by the parties, and if necessary, approved by

                    the Court in this case; and

               i. Such other persons hereafter designated by written stipulation of the parties

                    filed with the Clerk of the Court or by further Order of the Court.

     3.        Declassification. In the event a party believes that a document (or category of

documents) is improperly stamped as confidential, that party shall notify the designating party of

the objection. In the event a resolution cannot be reached, the designating party may seek a

ruling from the Court regarding whether the documents are entitled to confidentiality under this

Agreement and Order. The documents shall be treated as confidential unless and until the Court

rules they are not confidential.

     4.        Use of Confidential Information in Depositions.

               a.            A deponent or witness may during the deposition or trial be shown,

       and examined about, stamped confidential documents. Deponents and witnesses shall not

       retain exhibits or copy portions of the transcript that contain confidential information

       which was not provided by them or the entities they represent.

               b.            Parties (and deponents) may, within 15 days after receiving a

       deposition, designate pages of the transcript (and exhibits thereto) as confidential.

       Confidential information within the deposition transcript may be designated by

       underlining the portions of the pages that are confidential and marking such pages with

       the following legend: “Confidential.” Until expiration of the 15-day period, the entire



                                                  3
     Case 1:20-cv-00280-SCY-KK Document 1-2 Filed 03/30/20 Page 33 of 38




       deposition will be treated as subject to protection against disclosure under this order. If

       no party or deponent timely designates confidential information in a deposition, then

       none of the transcript or its exhibits will be treated as confidential; if a timely designation

       is made, the confidential portions and exhibits shall be filed under seal separate from the

       portions and exhibits not so marked.

               c.            A confidential exhibit used in deposition retains its confidentiality

       and any testimony concerning or related to such exhibit shall automatically be considered

       confidential information, unless otherwise agreed to by the parties.

     5.        Confidential Information at Trial.         Subject to the New Mexico Rules of

Evidence, a stamped confidential document and other confidential information may be offered in

evidence at trial or any court hearing, provided that the proponent of the evidence gives five

days’ advance notice to counsel for the party or other person that designated the information as

confidential. Any party may move the court for an order that the evidence be received in camera

or under other conditions to prevent unnecessary disclosure. The court will then determine

whether the proffered evidence should continue to be treated as confidential information and, if

so, what protection, if any, may be afforded to such information at the trial.

     6.        Subpoena by Other Courts or Agencies. If another court or an administrative

agency subpoenas or orders production of stamped confidential documents which a party has

obtained under the terms of this order, such party shall promptly notify the party or other person

who designated the document as confidential of the pendency of such subpoena or order.

     7.        Filing. Any Confidential Information that is filed as an attachment or otherwise

with the Court shall be designated “Confidential Information – Subject to Confidentiality Order,”

and filed under seal in accordance with the Rules of Civil Procedure and the Odyssey File &



                                                 4
      Case 1:20-cv-00280-SCY-KK Document 1-2 Filed 03/30/20 Page 34 of 38




Serve procedures, except as otherwise provided by the Court, or as otherwise agreed to by the

parties in writing.

      8.        Client Consultation. Nothing in this order shall prevent or otherwise restrict

counsel from rendering advice to their clients and, in the course thereof, relying generally on

examination of stamped confidential documents; provided, however, that in rendering such

advice and otherwise communicating with such client, counsel shall not make specific disclosure

of any item so designated except pursuant to the provisions herein.

      9.        Prohibited Copying. If a document contains information so sensitive that it

should not be copied by anyone, it shall bear the additional legend “Copying Prohibited.”

Application for relief from this restriction against copying may be made to the court, with notice

to counsel so designating the document.

    10.         Use.    Persons obtaining access to stamped confidential documents or other

confidential information under this order shall use the information only for preparation and trial

of this litigation (including appeals and retrials).

    11.         Non-Termination.        The provisions of this order shall not terminate at the

conclusion of these actions. The parties agree that in accordance with the Rules of Professional

Conduct and upon conclusion of this action, including the exhaustion of all appeals, they will

destroy any Confidential documents produced to them by an opposing party.

    12.         Responsibility of Attorneys.           The attorneys of record are responsible for

employing reasonable measures to control, consistent with this order, duplication of, access to,

and distribution of copies of stamped confidential documents. Parties shall not duplicate any

stamped confidential document except working copies and for filing in court under seal.




                                                   5
      Case 1:20-cv-00280-SCY-KK Document 1-2 Filed 03/30/20 Page 35 of 38




    13.        Inadvertent Disclosures. The inadvertent or unintentional disclosure of any

confidential information by the designating party shall not be construed to be a waiver, in whole

or in part, of that party’s claim of confidentiality, either as to the specific confidential

information disclosed or as to any other related information.

    14.        Effective Date and Retroactive Application. The provisions of this order shall

apply from the date this order is entered to any and all documents produced in this case and to

any and all information produced or disclosed, whether produced or disclosed before or after the

entry of this order. Documents produced before the entry date of this order, or documents

produced but not stamped as confidential, may retroactively be stamped as confidential and shall

not be construed to be a waiver, in whole or in part, of that party’s claims of confidentiality.




                                                  6
       Case 1:20-cv-00280-SCY-KK Document 1-2 Filed 03/30/20 Page 36 of 38




AGREED:

MODRALL, SPERLING, ROEHL, HARRIS
    & SISK, P.A.

By:       /s/ Bayard Roberts
      Megan T. Muirhead
      Bayard Roberts
      Post Office Box 2168
      500 Fourth Street NW, Suite 1000
      Albuquerque, New Mexico 87103-2168
      Telephone: 505.848.1800
      mmuirhead@modrall.com
      bxr@modrall.com
      Attorneys for Defendant Wal-Mart Stores East, L.P.

and

By: Approved via E-mail 3/24/2020 by Stacy Sutherland
   Stacy H. Sutherland
   3900 Juan Tabo NE, Suite 17
   Albuquerque, NM 87111
   phone: (505) 506-204
   fax: (505) 288-3560
   ssutherlandesq@aol.com
   Attorney for Plaintiff



File0002.docx




                                                7
     Case 1:20-cv-00280-SCY-KK Document 1-2 Filed 03/30/20 Page 37 of 38

                                                                                                FILED
                                                                       2ND JUDICIAL DISTRICT COURT
                                                                                    Bernalillo County
STATE OF NEW MEXICO                                                                 3/26/2020 1:58 PM
COUNTY OF BERNALILLO                                                          CLERK OF THE COURT
SECOND JUDICIAL DISTRICT COURT                                                             Patsy Baca


ERICK LAY,

       Plaintiff,

v.                                                                No. D-202-CV-2019-09820

WALMART, INC.,

       Defendant.

                                CERTIFICATE OF SERVICE

       We certify that Defendant’s First Supplemental Responses and Objections to Plaintiff’s

First Set of Interrogatories and Requests for Production to Defendant and Defendant’s Privileged

Document Log were emailed, along with a copy of this Certificate of Service, to the following

counsel of record this 26th day of March, 2020:

       Stacy H. Sutherland
       Attorney for Plaintiff
       ssutherlandesq@aol.com

                                     Respectfully submitted,

                                     MODRALL, SPERLING, ROEHL, HARRIS
                                       & SISK, P.A.

                                     By: /s/ Bayard Roberts
                                        Megan T. Muirhead
                                        Bayard Roberts
                                        Post Office Box 2168
                                        500 Fourth Street NW, Suite 1000
                                        Albuquerque, New Mexico 87103-2168
                                        Telephone: 505.848.1800
                                        mmuirhead@modrall.com
                                        bxr@modrall.com

                                     Attorneys for Defendant Wal-Mart Stores East, L.P.
     Case 1:20-cv-00280-SCY-KK Document 1-2 Filed 03/30/20 Page 38 of 38




                              CERTIFICATE OF SERVICE

        WE HEREBY CERTIFY that a true and correct copy of the foregoing pleading was
submitted for e-filing through “Odyssey File & Serve” and e-mailed to the following counsel of
record this 26th day of March, 2020.

Stacy H. Sutherland
Attorney for Plaintiff
3900 Juan Tabo NE, Ste. 17
Albuquerque, NM 87111
(505) 506-2504
ssutherlandesq@aol.com

MODRALL, SPERLING, ROEHL, HARRIS
  & SISK, P.A.

By: /s/ Bayard Roberts
   Bayard Roberts


W3718396.DOCX




                                              2
